 


113 HRES 627 EH: Directing the Clerk of the House of Representatives to request the Senate to return to the House the bill (H.R. 4412) entitled “An Act to authorize the programs of the National Aeronautics and Space Administration, and for other purposes.”.
U.S. House of Representatives
2014-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 627 
In the House of Representatives, U. S.,

June 17, 2014
 
RESOLUTION 
Directing the Clerk of the House of Representatives to request the Senate to return to the House the bill (H.R. 4412) entitled An Act to authorize the programs of the National Aeronautics and Space Administration, and for other purposes.. 
 
 
That the Clerk of the House of Representatives request the Senate to return to the House the bill (H.R. 4412) entitled An Act to authorize the programs of the National Aeronautics and Space Administration, and for other purposes..  
 
Karen L. Haas,Clerk.
